Citation Nr: 1531315	
Decision Date: 07/22/15    Archive Date: 08/05/15

DOCKET NO.  10-27 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial compensable disability rating for tinea cruris (skin disability).  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel

INTRODUCTION

The Veteran had active service from March 1966 to June 1967, including service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In July 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  In March 2014 and November 2014, the Board remanded the claim for additional development.  It now returns for further appellate review.  As discussed below, an additional remand is in order.  

The Board has reviewed all pertinent evidence in the Veteran's claims file, which has been converted in its entirety to an electronic record as part of VA's paperless Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In November 2014, the Board remanded the issue, to schedule the Veteran for a VA examination to ascertain the severity of his service-connected skin disability.  The Board specifically directed the AOJ to schedule the Veteran for a VA examination during a period of flare-up, if possible.  The Veteran had previously reported that his skin condition was worse during the summer months.  See Ardison v. Brown, 6 Vet. App. 405 (1994) (holding that when evidence reflects that a disability has a history of remission and recurrence, the duty to assist requires that any examination be given during an active stage of the condition).  A VA Compensation and Pension Examination was scheduled in January 2015.  The VA examiner found no active infection.  As such, this matter must be remanded to comply with the Board's November 2014 determination.  Stegall v. West, 11 Vet. App. 268 (1998).  Further, VA treatment records note treatment for tinea cruris, but do not describe the symptoms in a manner that would allow the Board to appropriately apply the rating criteria for skin conditions.  See 38 C.F.R. § 4.118 (2014).  Thus, a new examination is necessary in order to provide a complete disability picture.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file, physically or electronically, any outstanding VA treatment records for the Veteran's skin disability dated since January 2015 and associate them with the record.  If no additional records are available, include documentation of the unavailability in the claims file.

2.  Notify the Veteran that he may submit lay statements from himself and from individuals that have first-hand knowledge of any worsening in symptoms associated with his skin disability, to include the impact on his ability to work.  The Veteran should be provided a reasonable amount of time to submit this lay evidence.

3.  Schedule the Veteran for a new VA skin examination to ascertain and evaluate the nature and extent of his service-connected skin disorder.  If possible, the examination should occur during the summer months or during a period of flare-up.  The claims file should be made available to and be reviewed by the examiner.

Regardless of whether the skin disability is in an active state at the time of the examination, the examiner must respond to the following questions based on a review of the outpatient treatment records and the Veteran's competent report of his skin symptoms.

The VA examiner should address the following: 

a)  Identify all pathology related to the Veteran's service-connected skin disorder, diagnosed as tinea cruris.  Conduct all necessary tests and elicit findings in response to the applicable criteria.  

b)  Specify the location and extent of the skin disorder in terms of a percentage of the body and a percentage of exposed areas, and the frequency that systemic therapy, such as corticosteroids or immunosuppressive drugs, have been required during the past 12-month period.  The examiner is specifically requested to state whether the Veteran's tinea has spread from the groin, down the leg, to his feet. 

c)  State whether the skin disorder is manifested by exfoliation, exudation, or itching involving an exposed surface or extensive area; constant exudation or constant, extensive lesions, or marked disfigurement; systemic or nervous manifestations and ulceration, extensive exfoliation, or extensive crusting; or whether it is exceptionally repugnant.  

d)  Specifically note whether the Veteran's skin disorder involves disfigurement of the head, face, or neck, and describe the nature and extent of any disfigurement.  Also, take into account any flare-ups the Veteran may have experienced during the year.  

e)  State whether the Veteran's skin disorder is productive of scarring and specify the size of any scar and whether it causes limitation of motion, or is painful, unstable, or superficial.

f)  Discuss whether the Veteran's skin disorder is productive of any additional functional impairment, including his ability to obtain and maintain employment.  38 C.F.R. § 4.10. 

A complete rationale must be provided for all opinions rendered.  

4.  Then readjudicate the appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

